           Case 3:18-cv-00535-JSC Document 92 Filed 12/10/18 Page 1 of 8




 1   WENDY MURPHY, Pro Hac Vice
     wmurphy@nesl.edu
 2   New England Law/Boston
     154 Stuart Street
 3   Boston, MA 02116
     Telephone: (617)422-7410
 4

 5   JEFFREY L. FILLERUP (SBN 120543)
     jfillerup@rinconlawllp.com
 6   RINCON LAW LLP
     200 California St., Suite 400
 7   San Francisco, CA 94111
     Telephone:     (415) 996-8199
 8   Facsimile:     (415) 680-1712

 9   Attorneys for The Women’s and Children’s Advocacy Project,
     Equal Means Equal, National Coalition Against Violent Athletes,
10   Allies Reaching for Equality, Women Matter, We Are Woman,
     and SAFE Campuses, LLC
11

12                           IN THE UNITED STATES DISTRICT COURT

13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15    SURVJUSTICE, INC.,                             Case No. 3:18-cv-00535-JSC
      1015 15th Street NW, Suite 632
16    Washington, DC 20005                           REPLY MEMORANDUM IN RESPONSE
                                                     TO THE PARTIES’ OPPOSITION TO
17    EQUAL RIGHTS ADVOCATES,                        MOTION FOR LEAVE TO INTERVENE
      1170 Market Street, Suite 700
18    San Francisco, CA 94102                        Date:             February 14, 2019
                                                     Time:             9:00 a.m.
19    VICTIM RIGHTS LAW CENTER                       Place:            450 Golden Gate Ave., 15th Fl.
      520 SW Yamhill Street                                            Courtroom F
20    Portland, OR 97204,                                              San Francisco, CA 94102
                                                     Judge:            Hon. Jacqueline Scott Corley
21                         Plaintiffs,

22    v.

23    ELISABETH DEVOS, in her official
      capacity as Secretary of Education,
24    400 Maryland Avenue SW
      Washington DC 20202, et al.
25
                           Defendants.
26

27

28                                            1                            3:18-cv-00535-JSC
                        REPLY MEMORANDUM IN RESPONSE TO THE PARTIES’ OPPOSITION
                                  TO MOTION FOR LEAVE TO INTERVENE
           Case 3:18-cv-00535-JSC Document 92 Filed 12/10/18 Page 2 of 8




 1   I.      INTRODUCTION

 2           Plaintiffs oppose Movants’ intervention motion primarily on two grounds. First, that the

 3   motion is untimely, and second, that Plaintiffs adequately represent Movants’ rights and interests.

 4   Defendants additionally argue that the Motion to Intervene should be denied because Movants are

 5   involved in similar litigation in federal court in Massachusetts, and that Movants have no legitimate

 6   interest in this matter. All these arguments must fail.

 7           At the outset it should be emphasized that this is not a dispute about which legal theories

 8   should be advanced in support of Plaintiffs’ legal action against the challenged guidance. As

 9   discussed further herein, Movants seek to intervene because Plaintiffs have refused to advocate for

10   or even cite the Title IX regulations and related legal authorities that guarantee victims of sex-based

11   harms equal treatment, on par with the treatment afforded victims of other civil rights harms, such

12   as those based on race and national origin. While this is not a formal class action, it is a public

13   interest case that will affect women as a class. And although vacatur of the entire challenged

14   guidance could protect most of Movants’ interests, Plaintiffs challenge is focused on certain aspects

15   of the guidance. This Court could reject Plaintiffs’ request for vacatur of the entire guidance as

16   overbroad, and vacate only specific provisions, leaving in tact other provisions that unlawfully

17   subject women and sex-based harms to different treatment. Furthermore, even if the Court rules in

18   Plaintiffs’ favor and vacates the entire guidance, any written decision would necessarily be based

19   on Plaintiffs’ claims, which nowhere mention regulations and related legal authorities that mandate

20   equal treatment. Women as a class are entitled to maximum enforcement of Title IX’s explicit

21   prohibition against different treatment based on sex in a lawsuit designed to enforce a law that

22   prohibits sex discrimination.

23   II.     ARGUMENT

24           A.     The Motion is Timely

25           Though almost a year old, this case is still in its infancy. Plaintiffs filed their original

26   complaint on January 25, 2018, purporting to represent the rights and interests of women as a class

27   under Title IX. They amended their complaint on February 21, 2018. Neither complaint included a

28                                             2                            3:18-cv-00535-JSC
                         REPLY MEMORANDUM IN RESPONSE TO THE PARTIES’ OPPOSITION
                                   TO MOTION FOR LEAVE TO INTERVENE
         Case 3:18-cv-00535-JSC Document 92 Filed 12/10/18 Page 3 of 8




 1   Title IX claim, a Tenth Amendment claim, or a Spending Clause claim, and neither complaint

 2   asserted any claims on behalf of women’s right to equal treatment under Title IX.

 3          Defendants filed a Motion to Dismiss on May 2, 2018. Plaintiffs’ opposition nowhere

 4   addressed or advocated for equal treatment of women, which incentivized Movants to file an amicus

 5   brief. Movants’ filed their motion for leave to file an amicus brief on June 14, 2018. The motion

 6   was unopposed and granted by the Court on June 29, 2018. The amicus brief extensively addressed

 7   women’s right to equal treatment under Title IX.

 8          A hearing on Defendants’ Motion to Dismiss was held July 19, 2018. During the hearing,

 9   Title IX’s prohibition against different treatment based on sex was not addressed by any party or the

10   Court. At the end of the hearing, the Court asked for supplemental briefing on the issue of which

11   rights and obligations were affected by the challenged guidance. Plaintiffs submitted a supplemental

12   brief on August 2, 2018, in which they failed to mention women’s right to equal treatment under

13   Title IX, or argue that different treatment is a cognizable legal injury. Movants then filed a Motion

14   to Intervene and a proposed complaint in intervention, which was opposed by both parties. A hearing

15   on the Motion to Intervene was scheduled for October 18, 2018, but before it took place, the Court

16   granted Defendants’ Motion to Dismiss. Thereafter, Movants withdrew their Motion to Intervene,

17   subject to the Plaintiffs’ filing of a second amended complaint.

18          On October 31, 2018, Plaintiffs filed a second amended complaint in which they, again,

19   failed to assert claims regarding women’s right to equal treatment, or even cite the Title IX

20   regulations and related legal authorities that forbid different treatment. As a result of Plaintiffs’

21   consistent refusal to advance and protect women’s right to equal treatment, Movants filed another

22   Motion to Intervene on November 20, 2018. 1 Defendants have not yet filed a motion to dismiss.

23   Although Defendants may need additional time to file a motion to dismiss because of the complaint

24

25   1
       Defendants complain that Movants have included claims under the Administrative Procedure Act,
     5 U.S.C., §551 et seq., (APA) despite the Court’s prior ruling granting Defendants’ Motion to
26
     Dismiss these claims. (D.Op.11) Movants included APA claims because their proposed complaint
27   in intervention alleges facts and sets forth arguments that were not asserted by the Plaintiffs on the
     issue of whether the challenged guidance constitutes “final agency action.”
28                                             3                            3:18-cv-00535-JSC
                         REPLY MEMORANDUM IN RESPONSE TO THE PARTIES’ OPPOSITION
                                   TO MOTION FOR LEAVE TO INTERVENE
         Case 3:18-cv-00535-JSC Document 92 Filed 12/10/18 Page 4 of 8




 1   in intervention, it will require few resources as Defendants have already filed a Motion to Dismiss

 2   on the same issues in a similar Massachusetts case, Equal Means Equal v. DeVos et al., No. 1:17-

 3   cv-12043 MLW (D.Mass. 2017) (Documents No. 27, 28).

 4          Intervention at this early stage is essentially a continuation of Movants’ first Motion to

 5   intervene, and can hardly be seen as untimely given that the case has not moved past the initial

 6   pleading stage, the first Motion to Intervene was filed only six months after Plaintiffs’ First

 7   Amended Complaint was filed, and the parties will suffer no prejudice. Petrol Stops Northwest v.

 8   Continental Oil, 647 F.2d 1005, 1009-10 (9th Cir. 1981). The parties have long been aware of

 9   Movants’ arguments, and did not object to their admissibility in the form of an amicus brief in June

10   2018, on timeliness or other grounds, even though the amicus brief was submitted some five months

11   after Plaintiffs’ first complaint was filed, and even though the amicus brief advanced exactly the

12   same points and arguments about equal treatment as those raised in the instant intervention motion.

13   In addition, the parties effectively concede that they will suffer no prejudice because Plaintiffs claim

14   in their opposition to intervention that they adequately address all of Movants’ issues, (P.Op.9-10)

15   and Defendants admit that they have been litigating exactly the same claims in a related case in

16   Massachusetts, filed almost a year ago. Equal Means Equal v. DeVos et al., No. 1:17-cv-MLW

17   (D.Mass.) (D.Op.5-6).

18          B.      Plaintiffs do not Adequately Represent Movants’ Interests

19          Plaintiffs assert that they adequately represent Movants’ interests 2 because the relief

20   requested by Movants is the same as that which is requested by the Plaintiffs. (P.Op.9-10) Plaintiffs

21   are factually incorrect, and they misapprehend the adequate representation issue.

22          Movants seek not only vacatur of the DeVos Rules, but also a declaration that the Rules are

23   2
      Plaintiffs concede, as they must, that Movants have a protectable “interest” in this litigation. By
24   contrast, Defendants argue that Movants have no protectable interest (D.Op.13) despite the obvious
     and critically important interest of all women in equal treatment, and proper enforcement of laws to
25   prevent sex discrimination. Defendants base their argument on Article III standing, and then
     undertake to discuss at length the application of standing doctrine to the issue of whether Movants
26
     have a legitimate “interest” in this litigation. (D.Op.13-17). Standing doctrine does not control
27   whether a proposed intervenor has a sufficient interest to justify intervention. Defendants may
     properly raise standing arguments in their Motion to Dismiss if and when intervention is granted.
28                                             4                            3:18-cv-00535-JSC
                         REPLY MEMORANDUM IN RESPONSE TO THE PARTIES’ OPPOSITION
                                   TO MOTION FOR LEAVE TO INTERVENE
         Case 3:18-cv-00535-JSC Document 92 Filed 12/10/18 Page 5 of 8




 1   discriminatory, (Int.Comp.23) because they subject women to different treatment in violation of

 2   Title IX. Movants also seek a nationwide injunction. (Int.Comp.23) Plaintiffs do not seek these

 3   remedies. Moreover, even a successful vacatur of the challenged guidance will not adequately

 4   protect Plaintiffs’ interest in protecting women’s right to equal treatment if such a ruling rests, as it

 5   must, on authority other than Title IX’s guarantee of equal treatment.

 6          In any event, the issue is not whether the remedies sought are identical, but rather, whether

 7   Plaintiffs’ representation of a proposed intervenor’s interests “may” be inadequate. Trbovich v.

 8   United Mine Workers, 404 U.S. 528, 538 n.10 (1972). The burden of making such a showing is

 9   minimal. Id. An applicant should be allowed to intervene unless it is clear that the party will provide

10   adequate representation. 7A Charles Alan Wright & Arthur Miller, Federal Practice and Procedure

11   § 1909 (1st ed. 1972). As addressed exhaustively in their primary memorandum, Movants argue that

12   Plaintiffs’ representation of their interests is inadequate because Plaintiffs nowhere cite the Title IX

13   regulations and supportive legal authorities that mandate equal treatment of women, nor do they

14   seek equal treatment on any other ground, yet they purport to be representing the interests and rights

15   of women as a class. It is difficult to imagine a stronger argument in support of intervention on the

16   issue of adequate representation than one where the Plaintiffs claim to be representing an entire class

17   of people whose right to equal treatment is at stake, yet Plaintiffs nowhere ask the court to

18   acknowledge, much less enforce, that right.

19          Contrary to Plaintiffs’ claims, this is not a difference of opinion regarding legal theories.

20   Title IX’s regulatory mandates are not legal theories; they are legal obligations of utmost

21   importance, promulgated to ensure maximum legal protection for women as a class. That Plaintiffs

22   would file a lawsuit under Title IX and not mention the most important regulatory provisions of

23   Title IX is troubling. That Plaintiffs would then characterize Movants’ efforts to intervene in this

24   matter as a difference of opinion about legal theory is perplexing. Women are entitled to maximum

25   legal protection, especially in a case that purports to be about the protection of women from sex

26   discrimination in education. Movants seek to intervene to ensure that women receive the maximum

27   legal protection to which they are entitled. Simply put, Movants should be allowed to intervene

28                                              5                            3:18-cv-00535-JSC
                          REPLY MEMORANDUM IN RESPONSE TO THE PARTIES’ OPPOSITION
                                    TO MOTION FOR LEAVE TO INTERVENE
         Case 3:18-cv-00535-JSC Document 92 Filed 12/10/18 Page 6 of 8




 1   because someone should cite the Title IX regulations that require equal treatment.

 2          Plaintiffs also argue that disposition of this action will not impair Movants’ rights and

 3   interests because they can file a separate lawsuit, and because some Movants are involved in a

 4   similar lawsuit in Massachusetts. (D.Op.8-11). Plaintiffs fail to consider that Movants seek to

 5   intervene in this matter not because it is the only possible forum, but rather, to prevent the Court

 6   from issuing a decision that fails to accord women maximum legal protections. This cannot be

 7   accomplished through the filing of a separate lawsuit. A separate lawsuit also undermines judicial

 8   efficiency. That a similar Massachusetts lawsuit is pending in which two of the Movants have

 9   asserted equal treatment claims is of no moment as such a case, even if successful, does not

10   guarantee that this Court will not issue a ruling that fails to protect the equal treatment interests and

11   rights of women as a class, and Movants who are not involved in the Massachusetts case. Certainty

12   about the court’s likely rulings is not a prerequisite to intervention. See Citizens for Balanced Use

13   v. Mont. Wilderness Ass’n, 647 F.3d 893, 900 (9th Cir. 2011)(“intervention of right does not require

14   an absolute certainty that a party’s interest will be impaired or that existing parties will not

15   adequately represent its interests.”)

16          Movants initially filed an amicus brief rather than an intervention motion in the hope

17   Plaintiffs would correct their pleadings and at least cite to the Title IX regulations and related legal

18   authorities that guarantee women equal treatment under Title IX. Movants assumed that Plaintiffs’

19   error on this important issue was inadvertent. When Plaintiffs failed to correct their pleadings, even

20   after the Court invited additional briefing on which rights and legal interests are at stake in this

21   proceeding, Movants sought the more aggressive remedy of intervention. In short, Movants seek to

22   intervene simply because Plaintiffs should not be permitted to speak for women as a class, while

23   refusing to advance the strongest legal claims on women’s behalf.

24          C.      The Claim Splitting Rule is Inapt

25          Defendants argue that Movants Equal Means Equal (EME) and the National Coalition

26   Against Violent Athletes (NCAVA) may not intervene because they are involved as Plaintiffs in a

27   similar case in Massachusetts, Equal Means Equal v. DeVos et al., No. 1:17-cv-12043 MLW

28                                              6                            3:18-cv-00535-JSC
                          REPLY MEMORANDUM IN RESPONSE TO THE PARTIES’ OPPOSITION
                                    TO MOTION FOR LEAVE TO INTERVENE
         Case 3:18-cv-00535-JSC Document 92 Filed 12/10/18 Page 7 of 8




 1   (D.Mass. 2017), and their participation as Plaintiffs in both cases is forbidden under the claim-

 2   splitting rule. (D.Op.5-7) Defendants’ argument is premature and should be brought in a Motion to

 3   Dismiss. In any event, participation by EME and NCAVA is not barred because they have not yet

 4   had a full and fair opportunity to litigate their claims in the Massachusetts proceeding. Clements v.

 5   Airport Authority of Washoe County, 69 F.3d 321, 328 (9th Cir.1995). The 9th Circuit has adopted

 6   the Restatement (Second) of Judgments on the claim-splitting issue. The Restatement reads in

 7   relevant part, “A main purpose of the general rule [of res judicata] is to protect the defendant from

 8   being harassed by repetitive actions based on the same claim.” § 26(1)(a), comment a. (1982). But

 9   as the Supreme Court has explained, “invocation of res judicata or claim preclusion” requires that

10   “the first adjudication offer[ed] a full and fair opportunity to litigate.” Kremer v. Chem. Constr.

11   Corp., 456 U.S. 461, 481 & n.22 (1982). While EME and NCAVA admittedly would not be entitled

12   to seek relief here if they had a chance to litigate their claims in Massachusetts, even if that chance

13   had not yet reached final judgment, it cannot be said that EME and NCAVA will ever have such a

14   chance because Defendants have moved to dismiss all claims on the grounds that EME and NCAVA

15   lack standing to sue, Equal Means Equal v. DeVos et al., 1:17-cv-12043-MLW

16   (D.Mass.)(Document Nos. 27, 28), and the court has not yet ruled on Defendants’ motion. 3

17          Because EME and NCAVA may be prohibited from litigating their claims at all in the

18   Massachusetts case, this is not a “repetitive” action. The Massachusetts case stands in roughly the

19
     3
20     Curiously, Defendants have submitted by affidavit to the Court information pertaining to a show
     cause order of the Court in a related Massachusetts case regarding Movants’ one-day late motion to
21   extend time for filing an opposition to Defendants’ Motion to Dismiss. (D.Op.9, n.4) Movants’
     counsel anticipates filing an affidavit explaining that she has been filing public interest law cases
22
     for over 25 years, and has a largely pro bono practice, as a sole practitioner, focused on advancing
23   constitutional and civil rights for abused women and children. Most cases, like this one, are litigated
     pro bono, with the occasional assistance of students. Movants’ counsel was one-day late with the
24   filing of her extension motion, in part because the deadline landed in the midst of the Thanksgiving
     holiday, and because Defendants improperly filed their motion to dismiss with their memorandum
25   attached, which caused the clerk to docket Defendants’ detached memorandum one day later.
     Movants’ counsel mistakenly used the latter date to calculate the deadline. Contrary to Defendants’
26
     claims regarding the significance of this Massachusetts issue in this litigation, Movants do not
27   believe that Defendants’ improper filing of their Motion to Dismiss is an indication that Defendants
     will improperly file motions and memoranda in this Court.
28                                             7                            3:18-cv-00535-JSC
                         REPLY MEMORANDUM IN RESPONSE TO THE PARTIES’ OPPOSITION
                                   TO MOTION FOR LEAVE TO INTERVENE
            Case 3:18-cv-00535-JSC Document 92 Filed 12/10/18 Page 8 of 8




 1   same posture as this case in that Defendants’ motion to dismiss here has not yet been filed, and in

 2   Massachusetts has not yet been decided. Until one of the courts determines whether EME and

 3   NCAVA will have some opportunity to litigate their claims, it cannot be said that Movants’

 4   complaint in intervention is a duplicate, harassing or repetitive action. Therefore, Movants EME

 5   and NCAVA respectfully request a stay of any decision until after the Massachusetts Court rules on

 6   the standing issue.

 7   III.     CONCLUSION

 8            For the above reasons, Movants respectfully request that this Court grant their motion to

 9   intervene.

10
     DATED: December 10, 2018                  NEW ENGLAND LAW/BOSTON
11

12
                                               By: /s/Wendy Murphy
13                                                 Wendy Murphy
                                                   Attorneys for The Women’s and Children’s
14                                                 Advocacy Project, Equal Means Equal, National
                                                   Coalition Against Violent Athletes, Allies Reaching
15                                                 for Equality, Women Matter, We Are Woman, and
16                                                 SAFE Campuses, LLC

17

18

19

20

21

22

23

24

25

26

27

28                                               8                            3:18-cv-00535-JSC
                           REPLY MEMORANDUM IN RESPONSE TO THE PARTIES’ OPPOSITION
                                     TO MOTION FOR LEAVE TO INTERVENE
